                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:18CV500

        vs.                                           AMENDED ORDER SETTING FINAL
                                                            SCHEDULE FOR
                                                         PROGRESSION OF CASE
$43,345.00 IN UNITED STATES
CURRENCY,

                      Defendant.

       This matter is before the Court on the parties’ unopposed Motion for Amended Case
Progression. (Filing No. 43.) The motion is granted. Accordingly,

       IT IS ORDERED that the parties (“parties” includes claimants) shall abide by the following
provisions and case progression deadlines:

       1.      A telephonic conference to discuss the status of case progression and the
scheduled trial date will be held with the undersigned magistrate judge on November 4, 2019 at
3:00 p.m. by telephone. Counsel shall use the conferencing instructions assigned to this case to
participate in the conference.

       2.     Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss and/or
for summary judgment shall be filed not later than September 13, 2019. See NECivR 56.1 and NECivR
7.1. Any opposition to the Motion for Summary Judgment shall be filed on or before October 10,
2019. The reply to opposition to the Motion for Summary Judgment shall be filed on or before October
21, 2019.

       3.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be used
                 at trial, shall be completed by August 16, 2019.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be used at
                 trial, shall be completed by August 9, 2019. Counsel may stipulate to extensions of
                 time to respond to discovery requests in accordance with Fed. R. Civ. P. 29, but such
                 extensions shall not extend any of the dates in this order; any request to extend the
                 deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than July 10, 2019,
                 as to matters which are then ripe for decision; discovery matters arising after that
                 date may be the subject of motions until the deposition deadline. Counsel are
                 reminded of the provisions of NECivR 7.1(i). Motions to compel shall not be filed
                      without first contacting the chambers of the undersigned magistrate judge to set a
                      conference to discuss the parties’ dispute.

        4.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information regarding the
evidence it may present at trial other than solely for impeachment purposes as soon as practicable but
not later than the date specified:

                  a. Nonexpert Witnesses - On or before October 25, 2019: The name, address and
                     telephone number1 of each witness, separately identifying those whom the party
                     expects to present and those whom the party may call if the need arises.

                  b. Deposition Testimony and Discovery - The designation of discovery testimony
                     and discovery responses intended to be utilized at trial is not required at this time.

                  c. Trial Exhibits - On or before November 1, 2019: A list of all exhibits it expects
                     to offer by providing a numbered listing and permitting examination of such
                     exhibits, designating on the list those exhibits it may offer only if the need arises.

                  d. Waiver of Objections. Any and all objections to the use of the witnesses,
                     deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                     above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a) that
                     a deponent is available to testify at the trial, shall be made a part of the pretrial order.
                     Failure to list objections (except those under Fed. R. Evid. 402 and 403) is a waiver
                     of such objections, unless excused by the Court for good cause shown.

         5.       Motions in Limine.

                  a. Any other motions in limine shall be filed on or before November 8, 2019.

        6.      The Final Pretrial Conference with the assigned magistrate judge is set for December
10, 2019, at 10:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L. Hruska United States
Courthouse, Omaha, Nebraska. The final pretrial conference shall be attended by lead counsel for
represented parties. Counsel shall complete prior to the pretrial conference, all items as directed in
NECivR 16.2.2 By the time of the pretrial conference, full preparation for trial shall have been made
so that trial may begin immediately thereafter. The pretrial conference will include a discussion of
settlement, and counsel shall be prepared through investigation, discovery and communication with
clients and insurers, if any, to discuss fully the subject of settlement, including realistic expectations
about liability, obstacles to agreement, offers made, and offers which can be made at the conference.
Counsel shall be prepared to make additional offers or proposals for settlement in behalf of their clients



         1
           In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other disclosures and/or
documents filed with the Court, redact Social Security numbers, home addresses, telephone numbers, and other personally
identifying information of witnesses, but shall serve an unredacted version on opposing parties. See NECivR 5.3.
         2
           All personal information should be redacted from the public version of the order and/or attachments filed with
the Clerk. See NECivR 5.3.
                                                           2
at the pretrial conference, and counsel shall be prepared to make or opine on recommendations for
further negotiations and conferences.

       7.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be given
                  to the staff of the assigned magistrate judge's office. The filing of a mediation
                  reference order will terminate pending motions, without prejudice to refiling. If the
                  mediation is not successful, the moving party may reinstate such a motion by filing
                  a written notice to that effect, and the other parties may respond in accordance with
                  the local rules, regarding the date of the notice as reinstating the response/reply time
                  that remained as of the date the mediation reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall serve on
                  Defendant or Defendant's counsel a written, updated settlement proposal. Defendant
                  or Defendant's counsel shall respond in writing to such proposal not later than one
                  week before trial.

               c. Notice of settlement shall be given to the trial judge's office as soon as practicable
                  but in any event in time to avoid summoning a jury. If a case settles and notice of
                  settlement is not given in sufficient time to avoid summoning a jury, assessment of
                  jury costs may – and normally will – be made against a party and/or counsel for one
                  or more of the parties. For purposes of this paragraph, a jury is considered
                  summoned for a trial at noon the business day prior to the designated date of trial.

       8.     A 3 day non-jury trial is set to commence, at the Court's call, during the week of
January 13, 2020, Omaha, Nebraska, before the Honorable Susan M. Bazis, United States
Magistrate Judge. Unless otherwise ordered, jury selection shall be at the commencement of trial.

        9.      Motions to Alter Dates. All requests for changes of deadlines or settings established
herein shall be directed to the assigned magistrate judge by appropriate motion, including all requests
for changes of trial dates. Such motions shall not be considered in the absence of a showing by counsel
of due diligence in the timely development of this case for trial and the recent development of
circumstances, unanticipated prior to the filing of the motion, which require that additional time be
allowed.

        Dated this 9th day of May, 2019.
                                                        BY THE COURT:



                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge




                                                    3
